Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 9-10, 13-17, and 19-25 are pending for examination.
Claims 1-2 and 11-12 were cancelled in an amendment filed 07/21/2021.
Claims 8 and 18 were cancelled in an amendment filed 11/01/2021

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Applicant states that Kumar fails to teach reading and writing data to and from the storage system via a first path through a storage area network as well as a second path separate from the storage area network. However, In Kumar ¶0063 it is stated that “a first communication pathway 114 may communicatively couple client computing device 102 and secondary storage computing device 106” and “a second communication pathway 114 may communicatively couple storage manager 140 and client computing device 102” as well as “A communication pathway 114 can include one or more networks or other connection types including one or more of the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 and 14-15 recite the limitation "logical block address" in Claim 4 line 1, Claim 5 line 1, Claim 14 line 2, and Claim 15 line 2.  Previously, only the limitation “logical block addresses” was claimed in Claim 3 line 12. There is insufficient antecedent basis for the limitation “logical block address” in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3, 5, 9-10, 13, 15, 19-21, and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kumar et al. (US Patent Application Publication No. US 20210049079 A1) hereinafter “Kumar.”

With regards to Claim 3, Kumar teaches:
a method of transferring files directly from a storage system to a backup storage system, comprising (Kumar ¶0137 “data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices”);
a host, coupled to the storage system (Kumar ¶0084 “Storage manager 140 is a centralized storage and/or information manager that is configured to perform certain control functions and also to store certain critical information about system 100—hence storage manager 140 is said to manage system 100”)
reading and writing data to and from the storage system via a first path through a storage area network (Kumar ¶0087 “storage manager 140 provides one or more of the following functions: [0088] communicating with 
the host determining identifiers for blocks on the storage system that correspond to particular ones of the files that are to be backed up (Kumar ¶0145 “For block-level backups, files are broken into constituent blocks, and changes are tracked at the block level”; Kumar ¶0273 “To determine the blocks that have changed, it is desirable to perform changed-block tracking”);
by iterating through a plurality of blocks of the storage system to determine blocks that have changed (Kumar ¶0142 “A differential backup operation (or cumulative incremental backup operation) tracks and stores changes that occurred since the last full backup”; Kumar ¶0143 “An incremental backup operation generally tracks and stores changes since the most recent backup copy of any type, which can greatly reduce storage utilization”)
the host via a second path that is separate from the storage area network (Kumar ¶0063 “a second communication pathway 114 may communicatively couple storage manager 140 and client computing device 102”, “A communication pathway 114 can include one or more networks or other connection types including one or more of the following, without limitation: the Internet, a wide area network (WAN), a local area network (LAN), a Storage Area Network (SAN)”)
providing the identifiers for all of the blocks to the storage system that have changed (Kumar ¶0087-¶0089 “storage manager 140 provides one or more of the following functions: communicating with data agents 142 and media agents 144, including transmitting instructions, messages, and/or queries, as well as receiving status reports, index information, messages, and/or 
and the storage system pushing the blocks indicated by the identifiers directly and without the host from the storage system to the backup storage system (Kumar Fig. 1C; Kumar ¶0079 “To create a secondary copy 116 involving the copying of data from primary storage subsystem 117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied (or a processed version thereof generated by a data agent 142) to the designated secondary storage computing device 106, via a communication pathway 114”; Examiner interprets that the host (140) does not participate in data path 114 between 102 and 106)
wherein the identifiers are logical block addresses (Kumar ¶0294 “In some cases, obtaining the location of changed blocks may include obtaining an address of a start of a set of changed blocks and the amount of consecutive blocks that have been changed or modified”; Examiner asserts the address of a set of changed blocks is a logical block address)
and determining the logical block addresses varies according to an operating system used by the host to store files that are to be backed up (Kumar ¶0117 “Moreover, the nature of the processing/preparation can differ across application types, e.g., due to inherent structural, state, and formatting differences among applications 110 and/or the operating system of client computing device 102. Each data agent 142 is therefore advantageously configured in some embodiments to assist in the performance of information management operations based on the type of data that is being protected at a client-specific and/or application-specific level.”)
and wherein the storage system pushes the blocks to the storage system only after the host has provided the identifiers for all of the block that have changed (Kumar ¶0086 “As shown by the dashed arrowed lines 114 in FIG. 1C, storage manager 140 may communicate with, instruct, and/or control some or all elements of system 100, such as data agents 142 and media agents 144”; Kumar ¶0087-¶0089 “According to certain embodiments, storage manager 140 provides one or more of the following functions…initiating execution of information management operations”)

With regards to Claim 5, Kumar teaches the method of Claim 3 as referenced above. Kumar further teaches:
a method, according to claim 3, wherein determining the logical block address includes determining a logical cluster number for each of the files that are to be backed up (Kumar ¶0294 “In some cases, obtaining the location of changed blocks may include obtaining an address of a start of a set of changed blocks and the amount of consecutive blocks that have been changed or modified”; Examiner asserts a start of a set of changed blocks is a logical cluster number).

With regards to Claim 9 Kumar teaches the limitations of Claim 3 as referenced above. Kumar further teaches:
a method, according to claim 3, wherein the host, the backup storage system, and the storage system are interconnected using the storage area network (Kumar ¶0063 “Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways”, “A communication pathway 114 can include one or more networks or other connection types including one or more of the following, without limitation: the Internet, a wide area network (WAN), a local area network (LAN), a Storage Area Network (SAN)”)
and wherein the storage system pushes the blocks indicated by the identifiers through the storage area network via the first path through the storage area network (Kumar Fig. 1C; Kumar ¶0079 “To create a secondary copy 116 involving the copying of data from primary storage subsystem 117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied (or a processed version thereof generated by a data agent 142) to the designated secondary storage computing device 106, via a communication pathway 114”;).

With regards to Claim 10 Kumar teaches the limitations of Claim 3 as referenced above. Kumar further teaches:
a method, according to claim 3, wherein the host computing system uses multi-path I/O to determine identifiers for blocks on the storage system that correspond to files that are to be backed up (Kumar Fig. 1E; Kumar ¶0228 “Steps 1-9 below illustrate three secondary copy jobs based on storage policy”; Kumar ¶0229 “Referring to FIG. 1E, at step 1, storage manager 140 initiates a backup job”, “ends instructions to client computing device 102 (i.e., to both data agent 142A and data agent 142B)”; Kumar ¶0236 “At step 8, storage manager 140 initiates another backup job according to compliance rule set”; Examiner asserts storage manager 140 uses multiple I/O commands when performing backup).

With regards to Claim 13, the non-transitory computer readable medium of Claim 13 performs the same steps as the method of Claim 3, and Claim 13 is therefore rejected using the same art and rationale set forth in the rejection of Claim 3 by the teachings of Kumar.



With regards to Claim 19, the non-transitory computer readable medium of Claim 19 performs the same steps as the method of Claim 9, and Claim 19 is therefore rejected using the same art and rationale set forth in the rejection of Claim 9 by the teachings of Kumar.

With regards to Claim 20, the non-transitory computer readable medium of Claim 20 performs the same steps as the method of Claim 10, and Claim 20 is therefore rejected using the same art and rationale set forth in the rejection of Claim 10 by the teachings of Kumar.

With regards to Claim 21, the data processing system of Claim 21 performs the same steps as the method of Claim 3, and Claim 21 is therefore rejected using the same art and rationale set forth in the rejection of Claim 3 by the teachings of Kumar.

With regards to Claim 24, the data processing system of Claim 24 performs the same steps as the method of Claim 9, and Claim 24 is therefore rejected using the same art and rationale set forth in the rejection of Claim 9 by the teachings of Kumar.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar further in view of Nadiminti et al. (US Patent No. US 10877931 B1) hereinafter “Nadiminti”.

With regards to Claim 4, Kumar teaches the method of Claim 3 as referenced above. Kumar does not teach:
a method, according to claim 3, wherein determining the logical block address includes determining an inode value for each of the files that are to be backed up
However, Nadiminti teaches:
a method, according to claim 3, wherein determining the logical block address includes determining an inode value for each of the files that are to be backed up (Nadiminti Col. 4 ln 61- Col. 5 ln 8 “The file system instance 130 includes an inode map 134 that is a specialized level of metadata objects, each of which map or correspond to an inode at the consumable file 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to include the determination of an inode value as inode values are able to store relevant information to backups including block-addressing which is necessary in backup operations. (Nadiminti Col. 5 lns 7-8 “Thus, an inode number may be implicit in the position of a metadata object in at the inode map”)

With regards to Claim 14, the non-transitory computer readable medium of Claim 14 performs the same steps as the method of Claim 4, and Claim 14 is therefore rejected using the same art and rationale set forth in the rejection of Claim 4 by the teachings of Kumar and Nadiminti.


Claims 6-7, 16-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar further in view of Payne et al. (US Patent No. US 10049115 B1) hereinafter “Payne”.

With regards to Claim 6, Kumar teaches the method of Claim 3 as referenced above. Kumar does not explicitly teach a method, according to claim 3, wherein the backup storage system includes a media server and a storage device.
However, Payne teaches:
a method, according to claim 3, wherein the backup storage system includes a media server and a storage device (Payne Fig. 2 element 206; Payne ¶16 “one or more of modules 102 may cause computing device 202 and/or media server 206 to perform incremental database backups”; Examiner asserts a media server capable of storing a backup contains a storage device).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the storage system of Kumar with the media server of Payne as a media server is a well-known device capable of running and storing incremental data backups. (Payne ¶18 “Media server 206 generally represents any type or form of computing device that is capable of facilitating a backup. Examples of media server 206 include, without limitation, application servers and database servers configured to provide various database services and/or run certain software applications.”)

With regards to Claim 7, Kumar and Payne teach the method of Claim 6 as referenced above. Payne further teaches:
a method, according to claim 6, wherein the storage system pushes the blocks indicated by the identifiers directly from the storage system to the media server (Payne ¶16 “Forwarding module 110 may be programmed to forward incremental backup stream 240 to media server 206 to create block-level incremental backup”).

With regards to Claim 16, the non-transitory computer readable medium of Claim 16 performs the same steps as the method of Claim 6, and Claim 16 is therefore rejected using the same art and rationale set forth in the rejection of Claim 6 by the teachings of Kumar and Payne.



With regards to Claim 22, the non-transitory computer readable medium of Claim 22 performs the same steps as the method of Claim 6, and Claim 22 is therefore rejected using the same art and rationale set forth in the rejection of Claim 6 by the teachings of Kumar and Payne.

With regards to Claim 23, the non-transitory computer readable medium of Claim 23 performs the same steps as the method of Claim 7, and Claim 23 is therefore rejected using the same art and rationale set forth in the rejection of Claim 7 by the teachings of Kumar and Payne.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Karr et al. (US Patent Application Publication No. US 20220050858 A1) teaches snapshot-based hydration of a cloud-based storage system, including: storing, in a cloud computing environment, a snapshot of a dataset that is stored on a separate storage system, wherein the snapshot includes a self-described copy of the dataset such that the dataset can be reconstructed without accessing the separate storage system; creating, in a cloud computing environment, at least a portion of a cloud-based storage system; and populating, from the snapshot that is stored in the cloud computing environment, at least a portion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114